The petitioner, Clifford Wilson, filed his duly verified petition in this court, on December 29, 1936, alleging that he is unlawfully restrained and imprisoned in the county jail of Osage county, Okla., by R. B. Conner, sheriff of Osage county.
The petitioner further alleges that the cause of said complaint, according to his best knowledge and belief, is that he was arrested on a charge of murder upon a warrant *Page 319 
issued by R. E. Havens, justice of the peace. That heretofore your petitioner filed a petition for writ of habeas corpus in the district court of Osage county, and further asked that if the court found there was sufficient evidence offered before the examining magistrate to justify the order of court, then said petition be treated as an application for bail, and that bail be allowed and fixed by the petitioner; which petition was denied by the district court.
It is further alleged by the petitioner that in the hearing before the justice of the peace there was no evidence offered which showed or tended to show in any manner, "That the offense charged had been committed by the defendant, or that any other offense had been committed against the laws of the state of Oklahoma, by said defendant, nor was there any evidence offered which showed or tended to show that there was any probable cause or belief that said Clifford Wilson was guilty of the offense charged, or any other offense, but the evidence offered at the said preliminary wholly fails to establish probable cause that the defendant was guilty of the crime charged, and was insufficient to justify the examining magistrate in issuing an order committing said defendant to the county jail for trial before the district court, on a charge of murder. Yet, notwithstanding the premises the said justice of the peace did wrongfully and illegally refuse to discharge the said Clifford Wilson, and on the 30th day of November, 1936, issued a commitment to the sheriff of Osage county, to take into his custody and safekeeping the said Clifford Wilson, to await trial in the district court of Osage county, at the next term of court or as soon thereafter as the case could be heard, and the said justice of the peace did so order defendant held without bail." *Page 320 
It is further alleged by the petitioner that the examining magistrate committing him to jail without bond was illegal and void, and that the commitment under which the petitioner is held is illegal, void, and insufficient in law. A copy of the testimony taken at the preliminary trial was attached to the petitioner's petition, and asked to be considered in support of his allegations that he is illegally held and restrained of his liberty.
Petitioner appeared by his attorneys, John L. Ward and L. A. Justus, Jr., and the state appeared by the Attorney General. The allegations of the petition and transcript of the evidence offered in support of his allegations have been carefully considered, as well as the oral argument made by petitioner's counsel, and the court, having considered the allegations of the petition, and evidence in support of the same, is of the opinion that the petitioner is not entitled to the relief prayed for.
The application of the petitioner for the writ of habeas corpus to be admitted to bail is therefore denied.